Title: To Thomas Jefferson from John P. Lovell, 28 June 1805
From: Lovell, John P.
To: Jefferson, Thomas


                  
                     Sir/ 
                     Navy Yard Washington June 28th. 1805
                  
                  Your Order demanding the draught of Water of each Ship in Ordinary I have endeavor’d to come at as near as possible
                  
                     
                        
                        F. I
                        
                     
                     
                        New York Aft
                        17.11
                        
                     
                     
                        Forward
                        
                           16.00
                        
                        
                     
                     
                        Boston Aft
                        19.00
                        
                     
                     
                        Forward
                        
                           17.10
                        
                        
                     
                     
                        Adams Aft
                        19.06
                        
                     
                     
                        Forward
                        
                           15.06
                        
                        
                     
                     
                        United States aft
                        22.04
                        
                     
                     
                        Forward
                        
                           19.06
                        
                        
                     
                     
                        Chesapeake. Aft
                        20.00
                        
                     
                     
                        Forward
                        
                           17.09
                        
                        
                     
                  
                  
                     Jn P Lovell 
                     
                     Master Attendant
                  
                  
                     The New York’s draught I am possitive in the others, I calculate from the Water Line
                  
                  
                     Jn P Lovell 
                     
                  
               